Citation Nr: 0616133	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-08 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The service department records certified the veteran's 
service in the Philippines in World War II as follows: 
Beleaguered from December 25, 1941, to May 5, 1942; missing 
from May 6, 1942, to May 19, 1942; no casualty status from 
May 20, 1942, to September 16, 1944; missing from September 
17, 1944, to March 17, 1945; recognized guerrilla service 
from March 18, 1945, to July 13, 1945; and Regular Philippine 
Army service from July 14, 1945, to April 17, 1946.

The veteran died in February 1998.  The appellant is his 
surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  In that determination, the RO 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  The 
appellant disagreed and this appeal ensued.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2003, the appellant testified at a hearing before 
an Acting Veterans Law Judge who is no longer employed at the 
Board; hence, she is entitled to another hearing.  In a 
statement received in May 2006, the appellant indicated that 
she desired another hearing before a Veterans Law Judge at 
the RO.  See 38 U.S.C.A. § 7107(c) (West 2002) (providing 
that the member or members designated to conduct a hearing 
shall participate in making the final determination of a 
claim on appeal).  

Pursuant to 38 C.F.R. § 20.700 (2005), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules appellants for such hearings, 
a remand to the RO is warranted.

The Board further notes that the benefit in question includes 
a claim of entitlement to POW status.  Pursuant to the 
Board's August 2005 Remand, the appellant was notified of the 
VCAA that same month.  However, it does not appear that 
sufficient notification in this case has been issued in light 
of Pelea v. Nicholson, 19 Vet. App. 296 (2005).  In this 
regard, on remand, the appellant should be provided 
information as to what VA considers to be "acceptable 
evidence" of qualifying military service, and she should be 
notified of the reasons why the evidence she has submitted is 
or is not adequate for purposes of showing qualifying 
service.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided 
information as to what VA considers to be 
"acceptable evidence" of qualifying 
military service, and should be notified 
of the reasons why the evidence she has 
submitted is or is not adequate for 
purposes of showing qualifying service.  

2.  The RO should schedule the appellant 
for a hearing before a Veterans Law 
Judge.  The RO should notify the 
appellant and her representative of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2005).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 


